1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The examiner has annotated the amendment instruction for the amendment to the specification filed May 11, 2022.  The paragraph being amended is numbered “[0027]” in the specification filed in this application.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is dependent upon canceled claim 4 and is therefore incomplete.  It is believed that claim 5 should instead depend upon claim 1.
5.	Claims 1, 2, 5, 6, 8, 9, 12, 13, 15-19, 22, 23, and 31-39 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/587,844 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
6.	Claims 1, 2, 5, 6, 8, 99, 12, 13, 15, 17-19, 22, 23, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being obvious over Lambert, Jr. et al (U.S. Patent Application Publication 2013/0017227).  Lambert, Jr. et al teach the use of an aqueous solution comprising a poloxamer, such as poloxamer 188 and poloxamer 407, to adhere a substrate to a wound.  The substrate can be a collagen, including native collagen.  The substrate can be impregnated with the aqueous solution and the combination administered together as a mixture to the wound.  See, e.g., the Abstract; paragraphs [0022], [0052], [0060]-[0064], [0066]-[0070], [0072], [0074], [0076], and [0090]-[0093]; and claims 1-4, 14, 27-30, and 39.  While Lambert, Jr. et al do not describe their poloxamer as functioning as a gelatin-reducing agent, something which is old does not become patentable upon the discovery of a new property.  See MPEP 2112(I).  Because the same poloxamer surfactant is present in the same composition and is used for the same purpose, i.e. wound healing, inherently the poloxamer surfactant taught by Lambert, Jr. et al will act as a gelatin-reducing agent to the same extent claimed by Inventors.  Similarly, while Lambert, Jr. et al do not describe their collagen as functioning to reduce wound collagenase activity, because the same collagen is present in the same composition and is used for the same purpose, i.e. wound healing, inherently the collagen taught by Lambert, Jr. et al will act to reduce wound collagenase activity to the same extent claimed by Inventors.  Mere recognition of latent properties present but not recognized in the prior art does not overcome a prima facie of obviousness.  See MPEP 2145(II).  Lambert, Jr. et al do not teach a collagen:poloxamer ratio for their compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal collagen-poloxamer ratios for the compositions of Lambert, Jr. et al because component concentrations and ratios are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts, and because Lambert, Jr. et al teach selecting a concentration for their poloxamer component (see, e.g., paragraphs [0008] and [0023]), which necessarily will result in setting a collagen:poloxamer ratio.
7.	Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 17-19, 22, 23, 32, 33, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Choi et al article (Biomaterials Research, Vol. 20, pages 1-7).  The Choi et al article teaches a wound dressing material comprising collagen and hyaluronic acid (HCD).  0.1% collagen is dissolved in water, and then hyaluronic acid is dissolved in the solution, and then 0.1% Pluronic F68 (i.e. poloxamer 188) is added to help blending the collagen and the hyaluronic acid.  After addition of growth factors, the mixture is lyophilized in a mold to form the HCD.  See, e.g., the Abstract and page 2, paragraph bridging columns 1 and 2.  The collagen and the Pluronic F68 are present in a weight ratio of 1:1.  While the Choi et al article does not describe its poloxamer as functioning as a gelatin-reducing agent, and does not describe its collagen as functioning to reduce wound collagenase activity, something which is old does not become patentable upon the discovery of a new property.  See MPEP 2112(I).  Because the same poloxamer surfactant and the same collagen is present in the same composition and is used for the same purpose, i.e. wound healing, inherently the poloxamer surfactant taught by the Choi et al article will act as a gelatin-reducing agent, and inherently the collagen taught by the Choi et al article will act to reduce wound collagenase activity, to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the wound dressing of the Choi et al article and Inventors’ claimed wound treatment and wound dressing to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than the wound dressing of the Choi et al article.  With respect to instant claim 32, the Choi et al article’s solution comprising collagen, hyaluronic acid, and 0.1% Pluronic F68, prior to lyophilization, anticipates this claim.  While the Choi et al article do not intend to contact this pre-lyophilization solution with a wound, claim 32 is a product claim, an intended use limitation, i.e. “surface wound treatment”, does not impart patentability to a product which is otherwise anticipated by the prior art.  In any event, the Choi et al article intends to use its solution in the field of surface wound treatment, albeit after lyophilization, and again the pro-lyophilization solution is deemed to anticipate claim 32.
8.	Claims 1, 2, 8, 9, 15-19, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/054423.  The WO Patent Application ‘423 teaches amniotic membrane powder, which comprises collagen in a concentration of 10 to 800 mg/g.  The amniotic membrane powder can be combined with a scaffold which can be a hydrogel formed from a synthetic polymer such as PEO-PPO-PEO copolymers (Pluronics); or the scaffold can be applied to a wound on top of the amniotic membrane powder which has already been applied to the wound.  The amniotic membrane powder is used in wound healing.  See, e.g., the Abstract; page 2, line 8 - page 3, line 8; page 9, lines 24-28; page 15, lines 12-20; the paragraph bridging pages 16 and 17; page 23, lines 8-17; page 25, lines 1-2; page 28, lines 3-10 and 30-31; page 36, Table 1; and claims 1, 5, 6, 16, 21, 36, 40, 41, 42, 45, and 46.  The collagen present in the amniotic membrane powder taught by the WO Patent Application ‘423, being obtained from the amniotic membrane (see, e.g., page 14, third paragraph), is comprised of native collagen.  The WO Patent Application ‘423 teaches using PEO-PPO-PEO copolymers (Pluronics) hydrogel to form the scaffold.  See, e.g., page 2, line 31 - page 3, line 1; page 24, line 31 - page 25, line 2; and claim 45.  Because the only context in which the PEO-PPO-PEO copolymers (Pluronics) hydrogel is taught is in the context of co-administration with amniotic membrane powder, the WO Patent Application ‘423 teaches the combination of amniotic membrane powder and PEO-PPO-PEO copolymers (Pluronics).  Because the PEO-PPO-PEO copolymers (Pluronics) taught by the WO Patent Application ‘423 are the same as the poloxamer surfactant recited in the instant claims, inherently the PEO-PPO-PEO copolymers (Pluronics) taught by the WO Patent Application ‘423 will act as a gelatin-reducing agent to the same extent claimed by Inventors.  Mere recognition of latent properties present but not recognized in the prior art does not overcome a prima facie of obviousness.  See MPEP 2145(II).  The WO Patent Application ‘423 does not teach a collagen:poloxamer ratio for its compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions between the amniotic membrane powder and the PEO-PPO-PEO copolymers (Pluronics) taught by the WO Patent Application ‘423, because component concentrations and ratios are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  With respect to instant claims 8, 9, and 18, the scaffold taught by the WO Patent Application ‘423 corresponds to the substrate having a wound contacting layer recited in the instant claims.
9.	Claims 5, 6, 12, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/054423 as applied against claims 1, 2, 8, 9, 15-19, 33, 36, and 39 above, and further in view of Kilic et al (U.S. Patent Application Publication 2016/0324971) and Edlich et al (U.S. Patent No. 5,635,540).  The WO Patent Application ‘423 teaches a scaffold which can be made from a PEO-PPO-PEO copolymers (Pluronics) hydrogel, but does not teach a scaffold made from poloxamer 188 in particular.  Kilic et al teach that it is known to use poloxamer 188 (Pluronic F-68) for the topical treatment of wounds.  Poloxamer 188 has the benefit of being non-toxic, has membrane sealing properties on various cells, and prevents apoptosis and reduces cytotoxicity.  The poloxamer 188 can be used in gel form.  See, e.g., the Abstract and paragraphs [0045], [0069], [0157], [0158], and [0258].  Edlich et al teach poloxamer (Pluronic F-68 by BASF-Wyandott) is suitable for the treatment of open wounds because it is non-damaging/non-toxic to the tissue.  See column 1, lines 61-67, and column 4, lines 54-56.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use poloxamer 188 (Pluronic F-68) as the PEO-PPO-PEO copolymer taught by the WO Patent Application ‘423, because the WO Patent Application ‘423 is not limited to any particular PEO-PPO-PEO copolymer, because Kilic et al teach that poloxamer 188 can be used in gel form to treat wounds, and because both Kilic et al and Edlich et al teach that poloxamer 188/Pluronic F-68 is preferable for use in the treatment of wounds because it is non-toxic, has membrane sealing properties on various cells, and prevents apoptosis and reduces cytotoxicity.
10.	Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive.
	The obviousness rejection based upon Lambert, Jr. et al (U.S. Patent Application Publication 2013/0017227) is maintained.  Applicant contends that Lambert, Jr. et al do not recognize the collagen:poloxamer weight ratio as being a result-effective variable, and therefore there is no motivation to optimize this ratio in order to arrive at Inventors’ claimed ratio.  The examiner disagrees.  Firstly, Lambert, Jr. et al teach selecting a poloxamer concentration (see, e.g., paragraphs [0008] and [0023]), and selecting a poloxamer concentration will necessarily result in setting a collagen:poloxamer ratio.  Further, Lambert, Jr. et al teach applying an aqueous solution comprising the polymer “in an amount sufficient for the poloxamer to hold the substrate to the tissue” (see, e.g., the Abstract and paragraph [0009]).  Accordingly, Lambert, Jr. et al again teach the collagen:poloxamer ratio to be result-effective.  Secondly, the pharmaceutical composition art recognizes component ratio to be an art-recognized result-effective variable which is routinely determined and optimized.  Any pharmaceutical composition comprising multiple components will have the proportions of each of the components selected, i.e. optimized.  Finally, the patent law recognizes that component ratio is an art-recognized result effective variable which is routinely determined and optimized.  See MPEP 2144.05(II)(A).  Accordingly, it is deemed to be prima facie obvious to optimize the collagen:poloxamer ratio in the compositions of Lambert, Jr. et al.  There is no evidence of record that Inventors’ claimed range is critical, i.e. that compositions within the claimed range exhibit some property or possess some function not exhibited or possessed by the prior art having a collagen:poloxamer ratio outside of the claimed range.  Accordingly, the prima facie case of obviousness stands unrebutted.
	The anticipation rejection over the Choi et al article (Biomaterials Research, Vol. 20, pages 1-7) is maintained.  The examiner agrees that Applicant’s inquiry into the form of Pluronic F68 used by the Choi et al article is relevant to the issue of anticipation.  Exhibit A has been carefully considered by the examiner.  However, Pluronic F-68 is not sold only in the form of a 10% aqueous solution.  In particular, it is also sold in the form of a solid.  See the printout from Sigma-Aldrich, downloaded May 19, 2022.  More discussion is needed as to why Applicant has assumed that the Pluronic F-68 used by the Choi et al article was in the form of a 10% solution.
	Applicant contends that they do not see the relevance of the WO Patent Application 2016/054423.  The relevance of the reference is that it renders prima facie obvious certain of the claims at issue.  That a reference does not teach an element or elements of a claim does not prevent the reference from constituting analogous prior art and does not prevent the reference from rendering obvious Inventors’ claims.
11.	Claims 31, 34, 35, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Delaey et al (U.S. Patent Application Publication 2005/0079147) is cited as art of interest, teaching the use of poloxamer in the form of a dry powder for the purpose of treating skin wounds.  See, e.g., the Abstract and claims 1 and 5.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 21, 2022